          Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

WILLIAM RAY SPRAY, JR., and                   )
RHONDA JEAN SPRAY, Individually and           )
as Personal Representatives of the Estate Of  )
Sindi Lucille Spray, DECEASED,                )
                                              )
                   Plaintiff,                 )
v.                                            )
                                              ) Case No. CIV-20-1252-JD
1. BOARD OF COUNTY COMMISSIONERS )
OF OKLAHOMA COUNTY, In its Official           )
Capacity as Governing Body of the County      )
of Oklahoma County,                           )
                                              )
2. JOHN WHETSEL, in his Official Capacity as )
Sheriff of Oklahoma County and, Individually, )
and                                           )
                                              )
3. ARMOR CORRECTIONAL                         )
HEALTH SERVICES, INC., a Florida              )
Corporation.                                  )
                                              )
                   Defendants.                )

                                      COMPLAINT

       COME NOW the plaintiffs, William Ray Spray, Jr., and Rhonda Jean Spray,

Individually and as Personal Representatives of the Estate of Sindi Lucille Spray, Deceased,

by and through their attorney, Danny K. Shadid, and for their Complaint against the

defendants, jointly and severally, allege and state as follows:

                       JURISDICTION, VENUE AND PARTIES

1.     The plaintiffs are husband and wife and the parents of Sindi Lucille Spray, Deceased.

They are also the duly appointed Personal Representatives of the Estate of Sindi Lucille
            Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 2 of 21




Spray, Deceased, and was so appointed in the case styled In the Matter of the Estate of Sindi

Lucille Spray, Deceased, District Court of Pottawatomie County, Case No. PB-2019-17.

       2.      The plaintiffs are citizens of Hughes County, Oklahoma. Sindi Lucille Spray,

Deceased, was a citizen of Cleveland County, within the Western District of Oklahoma.

       3.      The plaintiffs bring this action individually as the parents of Sindi Lucille

Spray, and in their capacities as Personal Representatives of the Estate of Sindi Lucille Spray,

Deceased.

       4.      Defendant Board of County Commissioners of Oklahoma County (hereafter,

the “Board”) is the duly elected and constituted governing body of the County of Oklahoma

County, State of Oklahoma.

       5.      Defendant John Whetsel was, at all pertinent times, the Sheriff of and for the

County of Oklahoma County. At all pertinent times, defendant Whetsel, in his official

capacity as Sheriff and on behalf of the defendant Board, was in charge of the operation of

the Oklahoma County Jail.

       6.      Defendant Whetsel was the duly elected Oklahoma County Sheriff from or

about 1997 through March 1, 2017.

       7.      Defendant Armor Correctional Health Services, Inc. (“Armor”), is a Florida

corporation, with it principal place of business in Miami, Florida. Defendant Armor, at all

pertinent times, conducted business in Oklahoma County, within the Western District of

Oklahoma. At all pertinent times, Armor was the provider of medical services at the

Oklahoma County Jail in the capacity of a contractor and agent of defendants Board and/or

Whetsel.

                                         Page 2 of 21
              Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 3 of 21




         8.      All events and transactions giving rise to the plaintiffs’ causes of action arose

in Oklahoma County, Oklahoma, within the Western District of Oklahoma.

         9.      Subject matter jurisdiction in this Court is predicated upon this Court’s

jurisdiction over issues involving federal questions pursuant to 28 U.S.C. §1331. In the

present case, federal questions arise under U.S. Const. amend. XIV and under 42 U.S.C.

§1983.

         10.     This Court further has subject matter jurisdiction over the plaintiffs’ state law

claim against defendant Armor pursuant to this Court’s supplemental jurisdiction, as

provided in 28 U.S.C. §1367, as the plaintiffs’ state law claim is so related to the plaintiffs’

federal claims herein as to form part of the same case and controversy.

         11.     This Court has jurisdiction over the parties in that, at all pertinent times, all

defendants resided within, conducted business in and/or are situated within the Western

District of Oklahoma. All defendants may be served with Summons in the State of

Oklahoma.

         12.     Pursuant to 28 U.S.C. §1391(b)(1), venue properly lies in the Western District

of Oklahoma in that all defendants conduct business within, reside within and can be served

Summons within the Western District of Oklahoma. Additionally, pursuant to 28 U.S.C.

§3291(b)(2), venue properly lies in the Western District of Oklahoma in that all events that

give rise to the plaintiffs’ claims occurred within the Western District of Oklahoma.

         14.     Plaintiffs also bring their state law claim against defendant Armor under

Oklahoma’s wrongful death statutes, 12 O.S. 2011, §§1053 and 1054.

                                           Page 3 of 21
          Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 4 of 21




       15.    All of the plaintiffs’ claims arose on or after December 13, 2018.

       16.    The plaintiffs originally brought their claims against the defendant Board and

other Oklahoma County entities and groups of persons in an action commenced on April 3,

2020, styled Spray v. Board of County Commissioners for Oklahoma County, et al., W. D.

Okla., Case No. CIV-20-308-C. On July 2, 2020, the plaintiffs filed a Dismissal Without

Prejudice and voluntarily dismissed the aforesaid action without prejudice to refiling (Doc.

No. 22 in Case No. CIV-20-308-C).

       17.    State law controls the applicable statute of limitations for federal claims that

do not otherwise carry with them a designated federal statute of limitations. _______.

Inasmuch as there does not exist a federal statute of limitations pertaining to the 42 U.S.C.

§1983, Oklahoma state law controls the applicable statute of limitation. The controlling

Oklahoma statute of limitations is 12 O.S. 2011, §95, which provides that causes of action

for personal injuries and deprivations of rights is two (2) years. Oklahoma law also provides

that an action dismissed without prejudice may be refiled within one (1) after the dismissal.

       18.    The plaintiffs timely filed their Tort Claim Notice with the Oklahoma County

Clerk on September 9, 2019. The County of Oklahoma County rejected the plaintiffs’ Tort

Claim. The plaintiffs’ state law claim against Armor was timely filed as part of the plaintiffs’

Complaint in Case No. CIV-20-308.

                                           FACTS

       19.    Defendant was delivered to the Oklahoma County Jail on or about December

13, 2018, and was a pretrial detainee at that time and thereafter.

                                         Page 4 of 21
          Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 5 of 21




       20.    During her detention at the Oklahoma County Jail, Sindi Lucille Spray began

suffering serious medical symptoms, including severe abdominal pain and burning in her

chest, and began requesting and begging for medical attention.

       21.    It was known to the defendants that Ms. Spray was addicted to heroin and that

was suffering from withdrawal from heroin, yet she was denied a medical proper evaluation

and medical care.

       22.    It is well-known to the medical community that heroin use often leads to

ulceration of the stomach, duodenal ulcers and the like.

       23.    The defendants never admitted Ms. Spray to the Jail’s medical unit.

       24.    The defendants never provided a physician to examine Ms. Spray.

       25.    On one occasion, a person thought to be a nurse or other medical assistant

responded to Ms. Spray’s complaints of severe abdominal pain and chest burning by giving

Ms. Spray some blood pressure medicine, which had nothing to do with her symptoms of

severe abdominal pain and chest burning.

       26.    Under Oklahoma law, such blood pressure medication could not be legally

prescribed or administered without the direct Order of a licensed physician. Yet, it was

administered without Ms. Spray ever being seen by a licensed physician.

       27.    The administration and prescribing of blood pressure medication, without ever

being seen by a physician when a medical unit was supposedly on site, constitutes lack of

medical care, per se.

       28.    Thereafter, after being denied basic medical care, Ms. Spray died in her cell.

                                       Page 5 of 21
            Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 6 of 21




       29.     Ms. Spray’s cell-mate saw Ms. Spray curl up in her bunk, moaning and

writhing in pain. The cell-mate fell asleep for a short while. Upon awakening, Ms. Spray’s

cell-mate found Ms. Spray unresponsive on the cell floor.

       30.     The cell-mate pounded on the cell door for 30 minutes in an attempt to get the

attention of detention officers to attend to Ms. Spray. No one responded during those 30

minutes. When detentions officers finally responded after 30 minutes, Ms. Spray was

determined to be dead at approximately 5:15 p.m., on December 16, 2018.

       31.     As a result of the actions and/or inactions, Ms. Spray suffered a perforation of

a duodenal ulcer, which ultimately resulted in her death. Sindi Spray also suffered conscious

pain and suffering prior to her death as evidenced by her begging for medical attention,

which was denied by representatives of one and/or all of defendants.

       32.     Defendants or their representatives were at all times acting under color of state

law.

       33.     The actions and/or inactions of defendants and/or their representatives were

deliberately indifference to Sindi Lucille Spray’s need for medical care in that they:

       a.      Failed to know and understand the medical right os detainees in the detention

               center relating to the providing prompt and adequate medical treatment to

               Sindi Spray and/or detainees;

       b.      Failed to employ competent medical personnel to tend to the needs of those

               under the custody and control of the Oklahoma County Jail, including but not

               limited, to Sindi Lucille Spray’s medical needs;

                                         Page 6 of 21
     Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 7 of 21




c.      Failed to perform any pre-admission medical screening of Sindi Lucille Spray

        and/or if one was preformed, it was done in a grossly inadequate manner;

d.      Failed to perform any prompt post-admission medical screening of Sindi

        Lucille Spray as an alternative to pre-admission screening or if one were

        performed, it was done in a grossly inadequate manner;

e.      Failed to adequately communicate Sindi Lucille Spray’s medical condition

        between shifts, as well as failed to properly observe Sindi Lucille Spray on any

        type of minimum basis;

f.      Defendants ignored Sindi Lucille Spray’s repeated requests for help and

        medical attention for serious medical needs;

g.      Failed to adequately document Sindi Lucille Spray’s condition;

h.      Failed to recognize and respond in a timely manner to Sindi Lucille Spray’s

        medical problems.

i.      Failed to call for a physician to examine, evaluate, and provide treatment to

        Sindi Lucille Spray during the time she was a detainee.

j.      Failed to ensure that emergency medical treatment of detainees could be

        accomplished in a reasonable time frame;

k.      Failed to provide person(s) with the authority to ensure that physicians were

        available in both a non-emergency and emergency basis;

l.      Failed to enforce an adequate plan to respond to both non-emergency and

        emergency medical needs of detainees.

                                  Page 7 of 21
          Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 8 of 21




       34.    In addition to the actions and/or inactions of defendants, defendants further

failed to adequately train and supervise staff regarding treating the medical needs of pre-trial

detainees. Defendants and/or their agents failed to exercise reasonable care and training or

supervision of its employees in providing reasonable medical care and treatment.

                                          COUNT I

                   (Defendants Board of County Commissioners,
               County of Oklahoma County–Deprivation of Civil Rights)

       35.    The plaintiff hereby adopts and re-alleges each and every allegation set forth

in Paragraph Nos.1-34, above, and in Counts II-VI, below.

       36.    The defendants, jointly and severally, had a duty to provide timely and

adequate medical care to Ms. Spray.

       37.    Defendant Board is charged with the duty of administering and overseeing all

governmental functions of and for the County of Oklahoma County.

       38.    Among the governmental functions which the defendant Board administers and

oversees is the operation of the Oklahoma County Jail.

       39.    At all times while a prisoner in the Oklahoma County, Sindi Lucille Spray had

a liberty interest, protected by the Fourteenth Amendment to the United States Constitution,

to be free from physical, emotional and/or psychological harm without due process of law.

       40.    At all times while a prisoner in the Oklahoma County Jail, Sindi Lucille Spray

had a right, under the Fourteenth Amendment to the United States Constitution, to her life

and had a right to not be denied her life by the defendant Board without due process of law.


                                         Page 8 of 21
          Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 9 of 21




       41.    The defendant Board, in its official capacity, violated the civil rights of Sindi

Lucille Spray. 42 U.S.C. §1983.

       42.    During his tenure as Oklahoma County Sheriff, defendant Whetsel created,

approved and/or implemented the policies and procedures of the Oklahoma County Jail,

including, but not limited to, policies and procedures relating to the training of detention

officers, the hiring of detention officers, the supervision of detention officers, the retention

of detention officers and the providing of medical care to prisoners.

       43.    At all pertinent times, defendant Whetsel was acting within the scope of his

office as Sheriff of Oklahoma County and under color of state law.

       44.    At all pertinent times, defendant Whetsel, in his official capacity as Sheriff of

Oklahoma County, acted as the policy-maker over the Oklahoma County Jail on behalf of the

defendant Board.

       45.    The defendant Board, on behalf of the County of Oklahoma County, is liable

for the policies and procedures at the Oklahoma County Jail, created and/or implemented by

defendant Whetsel, in his official capacity as Sheriff of Oklahoma County and for the

medical-related policies and procedures created and/or implemented at the Oklahoma County

Jail by defendant Armor.

       46.    The defendant Board, through defendant Whetsel and/or defendant Armor, in

their official capacities, maintained policies and procedures at the Oklahoma County Jail

whereby Jail detention officers were not provided adequate and proper training to attend to

the medical/healthcare needs of Jail prisoners, and, in particular, those of Ms. Spray.

                                         Page 9 of 21
         Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 10 of 21




       47.    The defendant Board, through defendant Whetsel and defendant Armor, in their

official capacities, maintained policies, procedures, customs, practices and an environment

or culture to not properly supervise detention officers with regard to the medical needs of Jail

prisoners and the medical care to be provided to Jail prisoners, including Ms. Spray.

       48.    The defendant Board, through defendant Whetsel and defendant Armor, in their

official capacities, maintained policies, procedures, customs, practices and an environment

or culture to allow untrained and/or ill-trained detention officers and personnel to oversee

Jail prisoners and their respective medical/healthcare needs, including Sindi Lucille Spray,

at and within the Oklahoma County Jail.

       49.    The defendant Board, through defendant Whetsel and/or defendant Armor, in

their official capacities, maintained policies, procedures, customs, practices and an

environment or culture such that persons unqualified to attend to and/or monitor the medical

needs of Jail prisoners, including Ms. Spray, were hired and/or retained as Jail personnel at

the Oklahoma County Jail.

       50.    The defendant Board, through defendant Whetsel and/or defendant Armor, in

their official capacities, maintained policies, procedures, customs, practices and an

environment or culture allowing and/or resulting in a gross lack of medical care being

provided to Jail prisoners, including Sindi Lucille Spray.

       51.    The conduct of the defendant Board, through defendant Whetsel and/or

defendant Armor, in their official capacities, establishes the Board’s deliberate indifference

for the safety, physical well-being, emotional welfare, psychological welfare and lives of

                                        Page 10 of 21
          Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 11 of 21




Oklahoma County Jail prisoners, including Sindi Lucille Spray.

        52.   The defendant Board, through defendant Whetsel and/or defendant Armor, in

their official capacities, created an environment or culture within the Oklahoma County Jail

whereby ignoring and failing to attend to the medical, emotional, mental and/or

psychological needs and/or conditions of Jail prisoners, including Sindi Lucille Spray,

became accepted and the norm, and, ultimately, through their deliberate indifference, became

the de facto policies of the defendant Board.

        53.   The defendant Board’s violations of Sindi Lucille Spray’s civil rights, jointly

and severally with the deprivations committed by defendant Whetsel and defendant Armor,

and/or the medical negligence of defendant Armor, all as stated below, proximately and

directly caused damages to Sindi Lucille Spray, including extreme physical damages, extreme

emotional damages, economic damages and loss of life.

        WHEREFORE, the plaintiff prays the Court enter Judgment against the defendant

Board and on this Count I, jointly and severally with defendant Whetsel on Counts II and III,

below, and with defendant Armor on Counts IV, V and VI, below, for actual damages in an

amount in excess of $75,000.00, together with court costs, statutory interest and attorneys

fees.

                                   COUNT II
  (Defendant John Whetsel, In His Official Capacity–Deprivation of Civil Rights)

        54.   The plaintiff hereby adopts and re-alleges each and every allegation set forth

in Paragraph Nos.1-53, above, and in Counts III-VI, below.


                                       Page 11 of 21
           Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 12 of 21




         55.   This Count is brought against defendant Whetsel in his official capacity as

Sheriff of Oklahoma County.

         56.   All of the aforesaid policies and procedures were, either in toto or in part,

originally created, maintained and/or implemented by defendant Whetsel, in his official

capacity as Oklahoma County Sheriff and all under color of state law.

         57.   Defendant Whetsel, in his official capacity as Sheriff of Oklahoma County, was

deliberately indifferent toward the medical and/or psychological needs of jail prisoners,

including Ms. Spray, and by his deliberate indifference established and allowed customs,

practices and an environment or culture equating to a defacto policy of allowing Jail

detention officers and/or Jail medical personnel to fail and/or refuse to attend to the medical

and/or psychological needs of jail prisoners, including Ms. Spray.

         58.   The aforesaid policies, procedures, customs, practices, environment, culture

and defacto policies proximately and directly caused the aforementioned deprivation of Sindi

Lucille Spray’s civil rights as guaranteed by the Fourteenth Amendment to the United States

Constitution, resulting in the aforementioned damages suffered by Sindi Lucille Spray. 42

U.S.C. §1983.

         59.   Defendant Whetsel, in his official capacity as Sheriff of Oklahoma County, at

all pertinent times, had a duty to Sindi Lucille Spray and all other Oklahoma County Jail

prisoners to create, maintain and implement policies and procedures that would not violate

the constitutional and civil rights of Sindi Lucille Spray and all other Jail prisoners. 42 U.S.C.

§1983.

                                         Page 12 of 21
           Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 13 of 21




         60.   Defendant Whetsel, in his official capacity as Sheriff of Oklahoma County,

breached all of his aforesaid duties and violated the all of the aforesaid constitutional and

federal civil rights of Sindi Lucille Spray, and did so under color of state law. 42 U.S.C.

§1983.

         61.   Defendant Whetsel’s conduct, in his official capacity as Sheriff of Oklahoma

County, constituted deliberate indifference in relation to, inter alia, the below-listed factors

and/or conditions within the Oklahoma County Jail, i.e.,

               (1)    the failure to professionally train Oklahoma County Jail detention

                      officers with regard to observation of Jail prisoners, including Ms.

                      Spray, in need of medical care;

               (2)    the failure to provide medical care to Jail prisoners, including Ms.

                      Spray, in need of the same;

               (3)    the failure to hire and/or retain persons qualified to attend to and/or

                      monitor the medical needs of Jail prisoners, including Ms. Spray;

               (4)    allowing and/or creating customs, practices, environment, culture and

                      atmosphere within the Oklahoma County Jail where ignoring the

                      medical complaints and/or needs of Jail prisoners, including Sindi

                      Lucille Spray, to become accepted conduct, resulting in all of the

                      aforesaid factors and/or conditions becoming the de facto policies and

                      procedures at and of the Oklahoma County Jail;

                      and

                                        Page 13 of 21
         Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 14 of 21




              (5)    allowing and/or creating an customs, practices, environment, culture

                     and atmosphere within the Oklahoma County Jail whereby Jail

                     detention officers would be prone to ignore the medical complaints

                     and/or needs of Jail prisoners, including Sindi Lucille Spray.

       62.    Defendant Whetsel’s violations of Sindi Lucille Spray’s civil rights, while

acting in his official capacity as Sheriff of Oklahoma County, jointly and severally with the

wrongful conduct of all other defendants on all other Counts herein, proximately and directly

caused damages to Sindi Lucille Spray, including extreme physical damages, extreme

emotional damages, economic damages and loss of life.

       WHEREFORE, the plaintiff prays the Court enter Judgment against defendant

Whetsel on this Count II, jointly and severally with all other defendants on all of the

plaintiff’s other Counts set forth herein, for actual damages in an amount in excess of

$75,000.00, together with court costs, statutory interest and attorneys fees.

                                   COUNT III
         (Defendant John Whetsel, Individually–Deprivation of Civil Rights)

       63.    The plaintiff hereby adopts and re-alleges each and every allegation set forth

in Paragraph Nos.1-62, above, and in Counts IV-VI, below.

       64.    This Count is brought against defendant Whetsel, individually, under color of

state law, while serving as Sheriff of Oklahoma County.

       65.    The aforesaid conduct and deliberate indifference of defendant Whetsel, and

the policies and procedures resulting therefrom, were egregious, wanton, and in reckless


                                       Page 14 of 21
         Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 15 of 21




disregard of the civil rights of Sindi Lucille Spray. The aforesaid conduct and deliberate

indifference of defendant Whetsel were such that defendant Whetsel should be made to

suffer punitive damages so as to punish defendant Whetsel and to set an example for others.

       WHEREFORE, the plaintiff prays the Court enter Judgment against defendant

Whetsel, individually, on this Count III, jointly and severally with all other defendants on all

of the plaintiffs’ other Counts set forth herein, for actual damages in an amount in excess of

$75,000.00, and for punitive damages in an amount in excess of $75,000.00, together with

court costs, statutory interest and attorneys fees.

                                  COUNT IV
    (Defendant Armor Correctional Health Services-Deprivation of Civil Rights)

       66.     The plaintiff hereby adopts and re-alleges each and every allegation set forth

in Paragraph Nos.1-65, above, and in Counts V and VI, below.

       67.     This Count is brought against defendant Armor in its official capacity as the

authorized provider of medical/psychological care of Jail prisoners at the Oklahoma County

Jail, including Ms. Spray, and the authorized policy-maker regarding policies pertaining to

the medical/psychological care of Jail prisoners, including Ms. Spray, at the Oklahoma

County Jail.

       68.     Defendant Armor’s medical-related policy making and/or de facto policies

created through Armor’s deliberate indifference to the medical needs to jail prisoners,

including Ms. Spray, was all under color of state law.

       69.     Defendant Armor, at all pertinent times, was on contract with the defendant


                                        Page 15 of 21
         Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 16 of 21




Board to provide medical and healthcare services to prisoners, including Ms. Spray, of the

Oklahoma County Jail. Defendant Armor was delegated, by contract, the duty to provide

medical care to Jail prisoners, including Ms. Spray.

       70.    Defendant Armor, at all pertinent times, was, by contract and under the

direction and auspices of the defendant Board and defendant Whetsel, tasked with providing

medical and other health care services to all prisoners in the Oklahoma County Jail, including

Sindi Lucille Spray.

       71.    Defendant Armor was delegated policy-making authority regarding

medical/psychological matters pertaining to Jail prisoners by defendant Whetsel and/or the

defendant Board. This was either by contract between the Board and Armor, and/or by actual

practice between defendant Whetsel and defendant Armor.

       72.    Defendant Armor, either jointly with defendant Whetsel and the defendant

Board, or, on behalf of and defendant Board and defendant Whetsel, formulated policies,

procedures, customs, practices, environment, and culture pertaining to medical evaluations

of jail prisoners upon intake, evaluation and treatment of prisoners medical and/or needs.

       73.    Defendant Armor, at all pertinent times, exhibited deliberate indifference in

its failure to obtain adequate health histories of jail prisoners, including Ms. Spray, in its

failure to recognize life threatening conditions of prisoners such as Ms. Spray, in its failure

to respond to the physical complaints, of prisoners, including Ms. Spray, in its failure to treat

and/or arrange for treatment of prisoners, including Ms. Spray, and in its creation of a system


                                         Page 16 of 21
           Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 17 of 21




whereby medical complaints of Jail prisoners, including Ms. Spray, were not made known

to and/or taken seriously by Armor’s medical staff.

         74.   Defendant Armor created and/or maintained medical-related policies,

procedures, customs, practices and/or an environment, culture and atmosphere at the

Oklahoma County Jail such that prisoners, including Ms. Spray, were not adequately

screened for existing life threatening conditions.

         75.   Defendant Armor created and/or maintained medical-related policies,

procedures, customs, practices and/or an environment, culture and atmosphere at the

Oklahoma County Jail such that life sustaining treatment was denied prisoners, including Ms.

Spray.

         76.   Defendant Armor, at all pertinent times, exhibited deliberate indifference to

Ms. Spray’s Fourteenth Amendment right to not be deprived of her life and/or liberty

interests without due process of law.

         77.   As a result of defendant Armor’s violations of Ms. Spray’s constitutionally

protected civil rights, while acting under color of state law, Ms. Spray suffered extreme

damages as set forth hereinabove.

         WHEREFORE, the plaintiff prays the Court enter Judgment against defendant Armor

on this Count IV, jointly and severally with all other defendants on all of the plaintiffs’ other

Counts set forth herein, for actual damages in an amount in excess of $75,000.00, together

with court costs, statutory interest and attorneys fees.



                                         Page 17 of 21
           Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 18 of 21




                                  COUNT V
     (Defendant Armor Correctional Health Services, Individually- Negligence)

         78.   The plaintiff hereby adopts and re-alleges each and every allegation set forth

in Paragraph Nos.1-79, above, and Count VI, below.

         79.   This Count is brought against Armor, individually.

         80.   Defendant Armor, at all pertinent times, separate from and in addition to its

policy-making functions in the Oklahoma County Jail, had an independent duty to all

prisoners in the Oklahoma County Jail, including Sindi Lucille Spray, to provide timely and

adequate medical care within the accepted standard of medical care to Jail prisoners.

         81.   All of Armor’s physicians and nurses are required to be licenced by the State

of Oklahoma in order to provide health care services in Oklahoma, including at the

Oklahoma County Jail.

         82.   Defendant Armor had an independent duty to all Jail prisoners, including Sindi

Lucille Spray, to provide timely and adequate medical care to all such prisoners and to Ms.

Spray.

         83.   Defendant Armor breached its independent duty of medical care to Ms. Spray.

         84.   Defendant Armor failed to obtain adequate intake information on Ms. Spray,

including, but not limited to, Ms. Spray’s medical history. Defendant Armor failed to

provide and /or arrange for medical treatment for Ms. Spray, including, but not limited to,

evaluation and treatment of Ms. Spray’s extreme abdominal pain and burning in the chest.

         85.   Defendant Armor failed to provide medical care and treatment within the


                                        Page 18 of 21
         Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 19 of 21




accepted standard of medical care and was negligent in, inter alia, failing to obtain a proper

medical history, failing to recognize Ms. Spray’s medical condition, failing to care for Ms.

Spray’s duodenal ulcer and the perforation of the same.

       86.    As a result of defendant Armor’s breach of care, jointly and severally with the

breaches of Ms. Spray’s civil rights as set forth in Counts I-IV, above, Sindi Lucille Spray

died in the Oklahoma County Jail on December 16, 2018.

       87.    Damages suffered by Ms. Spray include, but are not limited to, extreme

physical damages, extreme emotional damages, economic damages and loss of life.

       88.    Defendant Armor’s medical negligence and failure to provide timely and

adequate medical care to Sindi Lucille Spray was egregious, wanton and in reckless disregard

of the rights of Ms. Spray. Defendant Armor, jointly and severally with defendant Whetsel,

should be made to suffer punitive damages so as to punish defendant Armor and to set an

example for others.

       WHEREFORE, the plaintiffs pray the Court enter Judgment against defendant Armor,

individually, on this Count V, jointly and severally with all other defendants on all of the

plaintiff’s other Counts set forth herein, for actual damages in an amount in excess of

$75,000.00, and for punitive damages in an amount in excess of $75,000.00, together with

court costs, statutory interest and attorneys fees.

                                  COUNT VI
   (State Law Claim–Deprivation of State Constitutional Rights–All Defendants)

       89.    The plaintiff hereby adopts and re-alleges each and every allegation set forth


                                        Page 19 of 21
         Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 20 of 21




in Paragraph Nos.1-88, above.

       90.    The actions and/or inactions described herein are in direct violation of Article

II, §9 of the Oklahoma Constitution and violated Sindi Spray’s constitutional rights. Bosh v.

Cherokee County Building Authority, 2013 OK 9. Such actions or inactions that actually

arose from defendants’ employees and constitute torts as described herein. The actions or

inactions of defendants or their representatives were done with such reckless indifference to

the rights and well-being of Sindi Spray as to justify an award of punitive damages.

       91.    Further, the actions and omissions set forth herein were extreme and

outrageous in that they were clearly intolerable in a civilized society. These actions include

intentional infliction of emotional distress to Sindi Spray and plaintiffs herein.

       92.    The Constitution of the State of Oklahoma, under Article II, § 9 provides a

private right of action for Sindi Spray and all other inmates who are in pre-trial custody to

be free in their persons from cruel and unusual punishment, which includes protection from

the denial of needed medical care while in custody. The actions of defendants or their

employees violated Sindi Spray’s Oklahoma constitutional rights entitling plaintiffs to actual

damages and punitive damages against all defendants, jointly and severally.

       WHEREFORE, the plaintiffs pray the Court enter Judgment against all defendants,

jointly and severally, Armor, on this Count VI, for actual damages in an amount in excess

of $75,000.00, and for punitive damages in an amount in excess of $75,000.00, together with

court costs, statutory interest and attorneys fees.



                                        Page 20 of 21
     Case 5:20-cv-01252-JD Document 1 Filed 12/11/20 Page 21 of 21




                                             Respectfully submitted,


                                             s/ Danny K. Shadid
                                             Danny K. Shadid, OBA No.8104
                                             Of Counsel
                                             RIGGS, ABNEY, NEAL, TURPEN,
                                             ORBISON & LEWIS LAW FIRM
                                             528 NW 12th Street
                                             Oklahoma City, OK 73103
                                             Phone: (405) 843-9909
                                             Facsimile: (405) 842-2913
                                             E-mail:dshadid@riggsabney.com
                                             Attorney for Plaintiff
JURY TRIAL DEMANDED
ATTORNEY LIEN CLAIMED




                             Page 21 of 21
